Citation Nr: 1811634	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased, compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a sinus condition, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1968 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

These matters were previously before the Board in August 2016.  At that time, the Board remanded the case to afford the Veteran the hearing that he had requested on his formal appeal.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for a sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Since the Veteran's August 2008 claim for an increased rating for bilateral hearing loss, audiometric testing has revealed no worse than Level I hearing in the right ear and Level II hearing in the left ear. 




CONCLUSION OF LAW

The criteria for an increased, compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that in the Veteran's April 2017 hearing, the Veteran's representative indicated that the VA hearing loss examination the Veteran underwent in September 2011 was insufficient.  The representative did not explain what about this examination was insufficient.  Regardless, the Veteran underwent a new hearing loss examination in June 2013 and has since sought treatment at VA medical centers for hearing loss.  The Board finds that the September 2011 examination was performed by a licensed audiologist and conformed with the requirements of 38 C.F.R. § 3.385.  Furthermore, subsequent testing satisfies any further duty to assist. 

II.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

Analysis

In this case, the Veteran was granted service connection for bilateral hearing loss at a noncompensable rating, effective April 29, 2006.  He filed a claim for increased rating in August 2011.  

The Veteran underwent a VA hearing loss examination in September 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
60
65
LEFT
35
30
45
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The average of these thresholds is 48.75 decibels for the right ear and 50 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity in each ear.  Those levels, in turn, warrant a 0 percent rating under Table VII.  

On subsequent VA examination in June 2013, testing yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
65
LEFT
45
40
60
65
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 in the left ear. 

The average of these thresholds is 55 decibels for the right ear and 57.5 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity in the right ear and level II acuity in the left ear.  Although these results show worsened overall hearing from the September 2011 examination, they continue to correspond to a 0 percent rating under Table VII.  

VA provided the Veteran with hearing aids in July 2013 and the Veteran is recommended to undergo biennial audiological examinations for monitoring purposes.  See Audiology Note, James J. Howard OPC, March 20, 2017.  In a March 2017 evaluation, the Veteran's audiologist reported that hearing sensitivity is stable since the last audiological examination in June 2013.  See Audiology Note, James J. Howard OPC, March 02, 2017.  The Veteran has not presented any additional evidence to indicate that the severity of his hearing loss is beyond that which was found upon examination.  As the Veteran's hearing was reported to be stable since he was last examined in 2013, the Board finds that another audiometric examination is not warranted.  

In sum, the Veteran is not entitled to a higher, schedular rating for bilateral hearing loss at any point pertinent to this appeal. The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Additionally, the Veteran has neither asserted nor complained of no additional uncompensated symptoms associated with his service-connected hearing loss.  

For all the foregoing reasons, the Board finds that, there is no basis for a compensable schedular rating for bilateral hearing loss.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased, compensable rating for bilateral hearing loss is denied. 

REMAND

The Veteran has claimed that he has a chronic sinus condition that is causally related to military service, to include as due to asbestos exposure during his duties as a Boiler Technician.  In a June 2013 statement of the case, the RO acknowledged that this military occupational specialty had a high probability of exposure to asbestos.  

Based on the record, however, it is unclear whether the Veteran has a diagnosed chronic sinus condition.  In October 2010, the Veteran sought treatment for repeated nosebleeds and self-reported a history of chronic sinusitis.  In June 2011, he sought treatment with his VA primary care physician for painful swelling of the right side of his face.  At that time, he claimed a history of sinus infections and stated that his dentist would not fix a broken tooth until the swelling went down.  According to the Veteran, the dentist had prescribed antibiotics for the infection.  Three days later, an examination of the paranasal sinuses revealed that they were well-aerated without any evidence for air-fluid levels or bone destruction. 

In December 2013, the Veteran underwent a CT scan of his sinuses that revealed a benign tumor or polyp.  At that time, a listing of his medical history documented stable, chronic sinusitis. 

During the April 2017 Board hearing, the Veteran testified that he had experienced sinus issues since service and that he had treated them with a saline nasal spray.  He had also used an Afrin spray but his doctor had discouraged him from continuing to do so.  Service treatment records show that the Veteran was treated for an upper respiratory infection in June 1970, but are otherwise silent for treatment of sinus issues.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has documented symptoms related to a possible diagnosed condition, but the actual diagnosis is unclear.  The Veteran has also identified potential illnesses and events in service that may be causally related to a current diagnosis, if one exists.  The Veteran has not yet had a VA examination to identify a current diagnosis and address the relationship of any current disability to service. 

Therefore, the RO should arrange for a VA examination to clarify the Veteran's current diagnosis and identify whether there is a nexus between any current disabilities and military service.  

The Board also notes that in the April 2017 hearing, the Veteran identified treatment from a private pulmonologist.  Although the Board held the record open for 30 days to allow the Veteran to submit private medical records, the Veteran did not do so.  On remand, the RO should afford the Veteran an opportunity to submit relevant private records and should assist him in doing so.  The RO should also obtain any VA medical records created subsequent to the most recent, March 2017, records in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any treatment the Veteran has received since March 2017.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to a sinus condition.  If he provides the necessary release, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination for his claimed sinus condition.  The entire claims file, to include a copy of this Remand, must be made available to the examiner.  The report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the upper respiratory tract.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  In doing so, the examiner should address: 

* The documented high probability that the Veteran's military occupational specialty may have exposed him to asbestos.  

* The Veteran's in-service treatment for an upper respiratory infection. 

* The Veteran's assertion that he has experienced sinus issues since service and has treated them with a saline nasal spray. 

* The Veteran's documented history of treatment for nasal and sinus issues. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


